Citation Nr: 0014295	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than September 16, 
1998, for the award of a 10 percent disability rating for the 
veteran's service-connected temporomandibular joint (TMJ) 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel





INTRODUCTION

The veteran had active service from January 1988 to July 
1991.  He also had four months of prior unverified active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.


FINDINGS OF FACT


1.  In May 1996, the RO granted an original claim of 
entitlement to service connection for TMJ syndrome and 
assigned a noncompensable (zero percent) rating, effective 
August 1, 1991, the day after the veteran's discharge from 
active duty; in a letter dated June 1996, the RO notified the 
veteran of this decision and his appellate rights.

2.  The veteran did not appeal the RO's May 1996 decision.

3.  On September 16, 1998, the RO received the veteran's 
claim of entitlement to an increased (compensable) rating for 
TMJ syndrome.

4.  In October 1998, VA examined the veteran with respect to 
his increased rating claim for TMJ syndrome.

5.  In November 1998, based on the October 1998 VA 
examination report, the RO assigned a 10 percent rating for 
TMJ syndrome, effective from September 16, 1998, the date the 
RO received the veteran's increased rating claim.

6.  It is not factually ascertainable that the veteran's TMJ 
syndrome warrants a compensable rating prior to September 16, 
1998.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 16, 
1998, for a 10 percent rating for TMJ syndrome, have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim that 
is plausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

An original claim is defined as an initial application for 
benefits in a form prescribed by the Secretary for the 
Department of Veterans Affairs.  A finally adjudicated claim 
is an application that has been allowed or disallowed by the 
RO, the action having become final by the expiration of one 
year after the date of notice of an award or disallowance.  A 
reopened claim is defined as any application for a benefit 
received after final disallowance of an earlier claim.  
38 C.F.R. § 3.160 (1999).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris, may be considered an informal claim.  On receipt 
of an informal claim, if a formal claim is filed within one 
year from that date, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(1999).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed, a 
report of VA examination, hospitalization, or outpatient 
treatment will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157(b) (1999).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1999).  Except in a simultaneously contested claim, 
a claimant must file a notice of disagreement with a 
determination by the RO within one year from the date that 
the agency mails notice of determination to him.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302 
(1999).  A decision of a duly constituted rating agency that 
is final shall not be subject to revision on the same factual 
basis.  38 C.F.R. § 3.104, 3.105 (1999).

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. 
§ 5101(a) (West 1991); 38 C.F.R. § 3.151(a) (1999).  The 
proper effective date for a claim for increase in disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, the proper effective date is the date of claim.  
Otherwise, increases in disability compensation will be 
effective on the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(1) & (2). 

The veteran contends that the effective date for the 10 
percent disability rating for his TMJ syndrome should be 
August 1, 1991, the effective date of the award of service 
connection for this disability, which is also the day after 
his separation from service.  

The record reveals that the RO awarded the veteran service 
connection by rating decision of May 1996 and notified him of 
this decision at his last known residence in a letter of June 
1996.  At that time, the RO also informed the veteran of his 
appellate rights.  The veteran failed to file a timely appeal 
with this rating decision and, as regards the noncompensable 
rating for TMJ syndrome, that decision is now final.  
38 C.F.R. § 20.302 (1999).

On September 16, 1998, over two years later, the RO received 
a claim from the veteran of entitlement to a compensable 
rating for his service-connected TMJ syndrome.  In a November 
1998 decision, the RO assigned a 10 percent rating, effective 
September 16, 1998, the date the RO received the veteran's 
increased rating claim.  The RO primarily based its decision 
on an October 1998 VA dental examination report.  

In February 1999, the veteran filed a notice of disagreement 
with the effective date assigned by the RO.  Although he 
indicated that he was happy with the 10 percent rating, he 
contended that it should be effective to August 1, 1991, the 
day after he was discharged from service, because he had 
experienced this disability since that time. 

With respect to the veteran's contention, however, the Board 
must find that an effective date back to August 1, 1991 must 
be denied for the following reasons.  First, the veteran 
failed to appeal the original May 1996 decision that assigned 
a noncompensable rating for TMJ syndrome, effective August 1, 
1991.  Therefore, that decision is final.  38 C.F.R. 
§§ 3.104, 3.105, 20.302.  Second, the RO received the 
veteran's claim for a compensable rating on September 16, 
1998.  As noted, the law provides that an effective date will 
be awarded at the earliest date that it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date will be the date of receipt of 
the claim.  In this case, the the evidence does not 
demonstrate that it was factually ascertainable that an 
increase in disability occurred within one year of the 
September 16, 1998 claim.  Without such evidence of increase 
in disability prior to October 1998, it was not factually 
ascertainable that an increase in disability occurred within 
one year before the receipt of the claim on September 16, 
1998.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (o)(1) & (2).  
Even if the April 1996 examination were found to constitute 
evidence of increase in disability at that time, an earlier 
effective date is still not warranted, because the veteran 
did not file a claim for increase within one year of that 
examination.  Thus, the effective date for a 10 percent 
rating in that case would still be the date of claim on 
September 16, 1998.  For these reasons, the Board must find 
that an effective date earlier than September 16, 1998 is not 
warranted.


ORDER

An effective date earlier than September 16, 1998 for a 10 
percent rating for TMJ syndrome is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

